Elbert, C. J.
This is a motion to dismiss the appeal, on the ground that the record does not show that an appeal was prayed or granted in the Court below.
It is true there is no formal entry that an appeal was prayed or granted, but it is apparent that such must have been the fact. Defendant asked time in which to file an appeal bond. This in*336volved a prayer for an appeal. The Court granted time in which to file an appeal bond, and fixed the amount of the bond. This involved an allowance of the appeal. This is a case where, we we think, that which is apparent to the Court, and appears, from a necessary implication, out of the record, may be regarded the same as if expressly recited.
Teller & Orahood, for appellants.
N S. Wallace & C. Yeaman, for appellee.
The motion to dismiss is overruled.